Citation Nr: 1101918	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-30 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed heart condition.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an  
August 2007 rating decision by the RO.

The Veteran presented testimony at a hearing held at the RO 
before the undersigned acting Veterans Law Judge in June 2010.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran asserts that he developed an abnormal heart beat in 
service and was treated for this condition while in service, as 
indicated on the January 2008 Notice of Disagreement.  

The service treatment records reflect in a November 1959 Report 
of Medical History that the Veteran complained of having pain or 
pressure in chest and palpitation or pounding heart.  

From April 1961 to October 1961, the Veteran voiced numerous 
complaints and sought medical attention for a fast heart beat.  
The Veteran was diagnosed with atrial fibrillation, secondary to 
myocardiopathy, etiology unknown, with probable involvement of 
the high lateral portion of the left ventricle.  

The service treatment records contain electrocardiographic 
records dated in September 1961and November 1961.  

In March 1962, the Veteran complained of having shortness of 
breath, pain or pressure in chest, and palpitation or pounding of 
the heart.  In a March 1962 Report of Medical History, the 
Veteran noted that he had an episode of atrial fibrillation in 
July 1961 with etiology unknown.  

A June 1962 treatment record noted a past history of tarchycardia 
and hospitalization at Fort Hood one year prior.  The Veteran had 
another test done in March 1964 for complaint of an irregular 
heartbeat.  

Given the Veteran's aforementioned lay statements and the chronic 
complaints of and treatment for an irregular heart beat in 
service, the Veteran should be afforded a VA examination to 
address questions concerning the nature and likely etiology of 
the claimed heart condition.  38 C.F.R. § 3.159(c)(4).  

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims folder all 
outstanding VA medical records and pertinent private records.  

At his hearing, the Veteran testified about receiving treatment 
from private physicians, Dr. Martini and Dr. Gibbs, as indicated 
on pages 8 and 12 of the hearing transcript.  Further, the 
Veteran testified that he received treatment from Cedars Medical 
Center, as indicated on page 14 of the hearing transcript.  

The record also reflects that the Veteran received treatment for 
his primary care physician, Dr. J. M., at Continucare Medical 
Center.  The RO should make another attempt to obtain any related 
records.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to obtain all records of medical treatment 
received by the Veteran for his heart 
condition that are not currently associated 
with the claims file.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed heart condition.  The examiner must 
review the claims file in conjunction with 
the examination.

Based upon the examination results, the 
claims file review, and the Veteran's own 
lay history, the examiner must provide an 
opinion as to whether the Veteran has an 
acquired heart disability that at least as 
likely as not (e.g., a 50 percent or 
greater probability) had its clinical onset 
in service or is due to any event or 
incident of that period of active service.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a fully 
responsive Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
opportunity for response.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

